DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 07-14-22.
Claims 1-5, 9 and 11 are amended.

Allowable Subject Matter	
Claims 6-8, 10 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6-8 and 12 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
a reinforcement member laminated on an opposite surface of the base film, the reinforcement member including one or more portions that overlap an entirety of the terminal connecting area in a plan view normal to the opposite surface of the base film, wherein the reinforcement member has one or more lines of hollow holes aligning with a width direction thereof, and the hollow holes do not overlap the terminal connecting area in the plan view normal to the opposite surface of the base film, and wherein the reinforcement member has two lines of hollow holes which include first hollow holes and second hollow holes disposed alongside the first hollow holes toward the one end edge.
Claim 10 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
a reinforcement member laminated on an opposite surface of the base film, the reinforcement member including one or more portions that overlap an entirety of the terminal connecting area in a plan view normal to the opposite surface of the base film, wherein the reinforcement member has one or more lines of hollow holes aligning with a width direction thereof, and the hollow holes do not overlap the terminal connecting area in the plan view normal to the opposite surface of the base film, wherein the aligning hollow holes are configured as a plurality of round holes, and wherein the reinforcement member has two lines of hollow holes which include first hollow holes and second hollow holes disposed alongside the first hollow holes toward the one end edge.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 6, 10 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848